DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements filed on 11/18/2021 and 12/16/2021 have been reviewed and considered by this office action.

Response to Amendment
	The amendment filed on 2/7/2022 has been entered. Claims 1-20 remain pending in the present application. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In particular, independent claims 1, 10, and 19 include the new limitation of, “…manage/managing a graph data structure…”. Review of the specification does not appear to provide a definition as to what “manage/managing” a graph data structure entails. Through broadest reasonable interpretation, and as defined by Merriam-Webster dictionary, manage means “to work upon or try to alter for a purpose”, and as such, the limitation of “manage/managing a graph data structure” would imply that the graph data structure is being altered as a result of the present limitation. However, review of the specification does not provide details on how the graph data structure is being altered. 
The best description for the graph data structure appears to be in paragraphs [0067] and [0079] wherein the graph data structure is described as a digital twin representing various components, spaces, rooms, etc., and wherein the system retrieves context information from the graph data structure regarding said entities. As such, the graph data structure appears to be a database where information is retrieved and not where the data structure itself is managed as currently claimed. The office recommends amending the claim to the original language or “retrieve” in order to overcome this issue. 
Dependent claims 2-9, 11-18, and 20 depend upon claims 1, 10, and 19 and therefore are rejected under 35 U.S.C. 112a as well. 

Claim Rejections - 35 USC § 112(b)


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 11-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 4-5, 9, 11, 13-14, 18, and 20 recites the limitation "…wherein determining the service action for the building component…".  There is insufficient antecedent basis for this limitation in the claim.
In particular, the newly amended independent claims changed the language from “determining a service action” to “implementing a service action”, and thus the dependent claims do not properly refer back to the amended claim language. The office recommends amending the independent claims back to “determining” or amending the cited dependent claims to refer correctly to “implementing”. 
Claims 3-8 and 12-17 depend upon rejected claims 2 and 11 respectively and are rejected under 35 U.S.C. 112b as well. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pell et al. (US PGPUB 20190130365) in view of Mackay (US PGPUB 20120022698) in view of Deutsch et al. (US PGPUB 20190138333).

Regarding Claims 1, 10, and 19; Pell teaches; One or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to: (Pell; at least Fig. 3; disclose a storage medium (320) and processor (310))
receive data corresponding to a first condition of a building component within a building; (Pell; at least paragraph [0035]; disclose an attendee detection module (326) with attendee detection 
determine, based on the data, an actual or anticipated fault state of the building component; (Pell; at least paragraph [0041]; disclose wherein the system determines an end time of an ongoing meeting based on the presence of people and based on another meeting scheduled to begin at the conclusion of the present meeting, sending a notification of a potential conflict due to the upcoming use of the present room)
manage a graph data structure including a plurality of digital twins representing a plurality of entities and a plurality of relationships between the plurality of digital twins, and wherein the graph data structure represents at least one of a space, person, component, or event, wherein a digital twin of the plurality of digital twins representing the building component includes historical maintenance data associated with the building component; retrieve first context information corresponding to the building component and second context information corresponding to the building from the plurality of digital twins; (Pell; at least paragraph [0042]; disclose wherein the system receives a first context information including a meeting size of the current meeting in the room and second context information of available rooms in the building that the present meeting can be relocated to)
and implement, based on the first and second context information, a service action for the building component; (Pell; at least paragraph [0008]; disclose wherein a service action is presented to relocate a meeting to an alternative room).
Pell appears to be silent on; manage a graph data structure including a plurality of digital twins representing a plurality of entities and a plurality of relationships between the plurality of digital twins, and wherein the graph data structure represents at least one of a space, person, component, or event, wherein a digital twin of the plurality of digital twins representing the building component includes historical maintenance data associated with the building component;
retrieve first context information corresponding to the building component and second context information corresponding to the building from the plurality of digital twins;
update the historical maintenance data of the digital twin of the building component with an indication of the service action being implemented. 
However, Mackay teaches; manage a graph data structure including a plurality of digital twins representing a plurality of entities and a plurality of relationships between the plurality of digital twins, and wherein the graph data structure represents at least one of a space, person, component, or event, wherein a digital twin of the plurality of digital twins representing the building component includes historical maintenance data associated with the building component; (Mackay; at least Figs. 2A/B; paragraph [0068]; disclose causal relationship models which link various components and factors together in the same way a graph data structure provides a nexus between various people and components)
The combination of Pell and Mackay are analogous or from the same field on endeavor of building management and control systems.
It would been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the known method of retrieving data through a data structure which provides relationships between people, components, space, or events as taught by Mackay with the known system of a building meeting management system as taught by Pell to achieve the known result of efficient meeting room scheduling. One would be motivated to combine the cited references in order to provide retrievable data that links objects, spaces, and people information together for easy retrieval as taught by Mackay (paragraph [0072]).
Pell and Mackay appear to be silent on; manage a graph data structure including a plurality of digital twins representing a plurality of entities and a plurality of relationships between the plurality of digital twins, and wherein the graph data structure represents at least one of a space, person, component, or event, wherein a digital twin of the plurality of digital twins representing the building component includes historical maintenance data associated with the building component;
retrieve first context information corresponding to the building component and second context information corresponding to the building from the plurality of digital twins;
update the historical maintenance data of the digital twin of the building component with an indication of the service action being implemented. 
However, Deutsch teaches; a plurality of digital twins representing a plurality of entities and a plurality of relationships between the plurality of digital twins, and wherein the graph data structure represents at least one of a space, person, component, or event, wherein a digital twin of the plurality of digital twins representing the building component includes historical maintenance data associated with the building component; (Deutsch; at least Fig. 2; paragraphs [0060]-[0063]; disclose a system and method for applying contextual digital twins for various assets and wherein the system maintains information on a plurality of assets which includes historical and maintenance data associated with each asset including feedback from operators who performed maintenance activities for providing additional information for making future decisions on actions performed on the asset)
retrieve first context information corresponding to the building component and second context information corresponding to the building from the plurality of digital twins; (Deutsch; at least Fig. 2; paragraph [0060]; disclose a system and method for maintaining digital twins for assets in a system)
update the historical maintenance data of the digital twin of the building component with an indication of the service action being implemented. (Deutsch; at least Fig. 2; paragraphs [0060]-[0063]; disclose wherein all maintenance activities performed on an asset are updated in the digital twin history for access and to aid in future actions taken on the asset based on the historical data).
The combination of Pell, Mackay, and Deutsch are analogous or from the same field on endeavor of building asset management, monitoring, and control systems.


Regarding Claims 2, 11, and 20; the combination of Pell, Mackay, and Deutsch further teach; The one or more non-transitory computer-readable storage media of Claim 1, wherein determining the service action for the building component includes: determining an availability of a replacement component by cross-referencing an inventory database including data corresponding to an inventory of available replacement components with an identifier; (Pell; at least paragraph [0034] and [0041]-[0042]; disclose a room directory (inventory database of all rooms with identifiers, meeting schedule information, etc.) which includes replacement rooms that meetings can be assigned to when they are running long)
and in response to determining that the replacement component is not available, procuring the replacement component by generating an order with a supplier of the replacement component. (Pell; at least paragraphs [0042] and [0064]; disclose wherein a replacement room is not available, sending a request to the room assignment module to provide a solution in finding a new room to relocate a meeting room).

Regarding Claims 3 and 12; the combination of Pell, Mackay, and Deutsch further teach; The one or more non-transitory computer-readable storage media of Claim 2, wherein determining the availability of the replacement component further includes identifying, based on the second context information, a similar component within the building as the replacement component, wherein the similar component is unused. (Pell; at least paragraph [0041] and [0043]; disclose wherein the system determines a similar room based on capacity or equipment that is unused that can be selected as a replacement room for the meeting).

Regarding Claim 4 and 13; the combination of Pell, Mackay, and Deutsch further teach; The one or more non-transitory computer-readable storage media of Claim 2, wherein the first context information includes information describing an impact of the building component, and wherein determining the service action for the building component further includes generating a service priority corresponding to the building component based on the impact. (Pell; at least paragraph [0042]; disclose wherein the service action includes determining a priority level of individuals in a meeting as a metric for determining an impact of the rooms availability for a meeting).

Regarding Claim 5 and 14; the combination of Pell and Mackay further teach; The one or more non-transitory computer-readable storage media of Claim 2, wherein determining the service action includes: generating a ticket for replacing the building component; and transmitting the ticket to a client device associated with a member of a facility team. (Pell; at least paragraph [0064]; disclose wherein a notification (i.e. ticket) is created and sent to room management client providing a team member the ability to select another room to move the meeting to).

Regarding Claims 6 and 15; the combination of Pell, Mackay, and Deutsch further teach; The one or more non-transitory computer-readable storage media of Claim 5, wherein the ticket is generated in response to receiving the replacement component from the supplier. (Pell; at least 

Regarding Claims 7 and 16; the combination of Pell, Mackay, and Deutsch further teach; The one or more non-transitory computer-readable storage media of Claim 2, wherein the graph data structure includes the inventory database. (Mackay; at least Figs. 2A/B; paragraphs [0068]-[0069]; disclose wherein the causal relationship models (graph data structure) store data relating to the related devices, people, or rooms, in the form of tables (i.e. database)).

Regarding Claims 8 and 17; the combination of Pell, Mackay, and Deutsch further teach; The one or more non-transitory computer-readable storage media of Claim 2, wherein the inventory database is separate of the graph data structure. (Pell; at least Fig. 3; disclose wherein the room directory (inventory database) is stored separately in a server system).

Regarding Claim 9 and 18; the combination of Pell, Mackay, and Deutsch further teach; The one or more non-transitory computer-readable storage media of Claim 1, wherein the first context information includes impact information related to the actual or anticipated fault state of the building component, and wherein determining the service action includes determining whether to replace the building component based on the impact information. (Pell; at least paragraphs [0041]-[0044]; disclose wherein when a meeting is about to exceed its scheduled meeting time, determining a presence of individuals outside the room that are to attend the upcoming meeting, and based on a lack of future attendees being present, the system will allow the current meeting to continue in the room until a threshold amount of attendees arrive).

Response to Arguments
Applicant’s arguments, see pages 16-18 regarding the new limitations, filed 2/7/2022, with respect to the rejection(s) of claim(s) 1, 11, and 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pell et al. (US PGPUB 20190130365) in view of Mackay (US PGPUB 20120022698) in view of Deutsch et al. (US PGPUB 20190138333).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ma et al. (US PGPUB 20200234523): disclose a lobby management system which creates a digital twin of every user that enters a space that is used to adjust parameters of the living conditions surrounding the people based on learned behaviors and past preferences. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117